DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
As requested in the submission, claims 53, 69, 71 and 73-76 have been amended.  Claims 53-76 are pending in the instant application.

Information Disclosure Statement
Applicant’s information disclosure statement of 7/19/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 7/19/22, with respect to the 112(a) and/or 103 rejections have been fully considered and are persuasive.  The 112(a) and/or 103 rejections of claims of 53-76 have been withdrawn.  However, upon further reconsideration, new rejections are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 73, the claim is incomplete, therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 53-59, 61-69, 71, 72, 75 and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,794,554 (“Sessions et al.”) in view of U.S. Patent Application Publication No. 2006/0047257 (“Raidel et al.”). 
As regards claims 53 and 74, Sessions et al. discloses wound packing material that substantially discloses Applicants’ presently claimed invention. More specifically, Sessions et al. discloses a perforated foam layer wound treatment apparatus (as shown in the figure), comprising: a perforated foam layer (1), comprising: a foam body (porous 
foam 1 having upper and lower surfaces (2,3; see col. 2, lines 49-58); and a first series of apertures extending all the way through the foam body (see col. 3, lines 22-23), wherein: the first series of apertures (4a,4b) comprises a plurality apertures arranged in an end to end pattern along a path; and the first series of apertures has a plurality of gaps between each of the plurality of apertures where the material is left uncut (see the figure); a second series of apertures (5a,5b) extending all the way through the foam body (see col. 3, lines 22-23), wherein: the second series of apertures comprises a plurality of apertures arranged in an end to end pattern along a path; the second series of apertures has a plurality of gaps between each of the plurality of apertures where the material is left uncut (see the figure), wherein the path of the first series of apertures is spaced from the path of the second series of aperture (see the Figure).  Sessions et al. further discloses “the plurality of lines formed by the slits may be oriented with respect to one another in any desirable manner, e.g., crossing one another at right angles, at 45 degree angles, or combinations of the foregoing” (see col. 3, lines 35-38).
Sessions et al. fail to teach the plurality of apertures are curved and that the plurality of apertures of the second series of apertures are offset from the plurality of curved apertures of the first series of apertures so that each of the curved apertures of the second series of apertures is staggered relative to each of the curved apertures of the first series of apertures and so that each of the gaps of the second series of apertures is staggered relative to each of the gaps of the first series of apertures and the plurality of curved apertures of the first series of apertures are arranged in an end to end pattern along a curved path.
Raidel et al. discloses extensible absorbent core and absorbent articles (title). While the Raidel et al. discloses the invention with reference to sanitary napkins, it is applicable to other absorbent articles such as personal care products, which include bandages and wound dressings (see paras. 0037 and 0040). Raidel et al. discloses a
wound dressing apparatus (constituted by the disclosed sanitary napkin which are often used as dressings after an episiotomy with vaginal delivery of an infant), comprising: an
absorbent layer (absorbent core 16), the absorbent layer comprising a plurality of a first
series slits and second series of slits (18) arranged in a pattern (20) in order to increase
flexibility and extensibility (see para. [0074]). As can be seen from Fig. 4c, the plurality
 of slits may be curved.
Since both Sessions et al. and Raidel et al. provide slits to increase the flexibility of the absorbent material, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to substitute the shape of the slits of Sessions et al. for curved slits, as taught by Raidel et al., for the purpose of increasing extensibility and flexibility of the absorbent material (see Raidel et al. para. [0012]), while still allowing the device of Sessions et al. to function as intended.
Raidel et al. in Fig. 4c, further teaches that first and second series of curved slits are staggered and offset for the inherent purpose of further increasing extensibility (see para. [0055-0056]).  As such, in view of Raidel et al., it would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have staggered the first and second series of curved slits in order to further increase extensibility.
As to the plurality of curved apertures of the first series of apertures are arranged in an end to end pattern along a curved path, bending the foam of Sessions et al. in a manner similar to Applicants’ Fig. 12 will result in curved apertures (cuts) in an end to end pattern along a curved path, and it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to bend the perforated foam in order to fit in a curved wound which will result in curved apertures of the first series in an end to end pattern along a curved path that is spaced apart from the curved apertures of the second series in an end to end pattern along a curved path.
With respect to claim 54, as discussed above, modified Sessions et al. has offset
apertures. As can be seen in 4c of Raidel et al., when Sessions et al. is modified to
include staggered and offset apertures, the plurality of curved apertures of the
As regards claim 55, modified Sessions et al. discloses the wound treatment apparatus of claim 53, except that it further comprises a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures.
However, as can be seen from Fig. 4c of Raidel et al., Raidel et al. teaches it is known to provide an absorbent body with a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures for the inherent purpose of further increasing flexibility of the foam layer.
In view of Raidel et al., it would have been further obvious to one having ordinary skill in the art to have provided modified Sessions et al. with a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures in order to further increase the flexibility of the foam layer.
As regards claim 56, modified Raidel et al. discloses the wound treatment apparatus of claim 55, except that it further comprises a fourth series of apertures extending all the way through the foam body, wherein: the fourth series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the fourth series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the fourth series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the fourth series of apertures are offset from the plurality of curved apertures of the third series of apertures so that each of the curved apertures of the fourth series of apertures is staggered relative to each of the curved apertures of the third series of apertures and so that each of the gaps of the fourth series of apertures is staggered relative to each of the gaps of the third series of apertures.
However, as can be seen from Fig. 4c of Raidel et al., Raidel et al. teaches it known to provide an absorbent layer with a fourth series of apertures extending all the way through the foam body, wherein: the fourth series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the fourth series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the fourth series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the fourth series of apertures are offset from the plurality of curved apertures of the third series of apertures so that each of the curved apertures of the fourth series of apertures is staggered relative to each of the curved apertures of the third series of apertures and so that each of the gaps of the fourth series of apertures is staggered relative to each of the gaps of the third series of apertures for the inherent purpose of further increasing flexibility of the absorbent layer.
In view of Raidel et al., it would have been further obvious to one having ordinary skill in the art to have provided modified Sessions et al. a fourth series of apertures extending all the way through the foam body, wherein: the fourth series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the fourth series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the fourth series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the fourth series of apertures are offset from the plurality of curved apertures of the third series of apertures so that each of the curved apertures of the fourth series of apertures is staggered relative to each of the curved apertures of the third series of apertures and so that each of the gaps of the fourth series of apertures is staggered relative to each of the gaps of the third series of apertures for the inherent purpose of further increasing extensibility and flexibility of the foam layer.
As regards claim 57, modified Sessions et al. discloses the wound treatment apparatus of claim 53, except wherein nearly an entire first surface of the foam body is covered by curved apertures.  However, Raidel et al. teaches it is known to provide apertures in “nearly” (as broadly as interpreted) an entire first surface of the absorbent layer (see Fig. 2).  As such, it would have it would have been obvious to one having ordinary skill in the art to have provided modified Sessions et al. with apertures in nearly an entire first surface in order to maximize the extensibility and flexibility of the foam layer.  
As regards claim 58, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein, when the perforated foam layer is stretched by the application of an extensive force to the perforated foam layer, the first series of apertures and the second series of apertures both expand so that the apertures of the first series of foam apertures and the apertures of the second series of foam apertures expand (it must be noted that the resilient polymer based foam, such as hydrophilic urethane foams, see col. 2, lines 62-66, are fully capable of expanded, i.e. stretched, when an extensive force is applied thereto).
As regards claim 59, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein the first and second series of apertures provide macroscopic flexibility to the perforated foam layer to allow the perforated foam layer to drape more easily to conform to the shape of a wound (it is implied within the four corners of Sessions et al. that the first and second series of apertures provide macroscopic flexibility to the perforated foam layer to allow the perforated foam layer to drape more easily to conform to the shape of a wound since the addition of the aperture rends the foam layer more flexible).
As regards claim 61, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein the plurality of curved apertures of the first and second series of apertures extend through a thickness of the foam body (see col. 3, lines 22-23).
As regards claim 62, modified Sessions et al. discloses the wound treatment apparatus of claim 53, except wherein the plurality of apertures of the first and second series of apertures are formed by cutting slits in the foam body.  However, in a product claim, the method forming the product is not germane to the issue of patentability.  Nevertheless, Raidel et al. teaches it is known to form slits in absorbent layer by cutting (see para. [0005]).  As such, it would have been obvious to one having ordinary skill in the art to have formed the slits in modified Session et al. by cutting the foam body since Raidel et al. teaches cutting as a means for providing the slits in an absorbent material.
As regards claim 63, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein the foam body comprises polyurethane (not the disclosure of resilient polymer based foam, such as hydrophilic urethane foams, see col. 2, lines 62-66 of Sessions et al.).
As regards claim 64, modified Sessions et al. discloses the wound treatment apparatus of claim 53, except wherein the first and second series of curved apertures are in an arrangement that describes a circumference of a circle.  Absent a critical teaching and/or a showing of unexpected results derived from providing the curved apertures in an arrangement that describes a circumference of a circle, the examiner contends that the modified foam layer of Sessions et al. would perform equally well with any shaped arrangement.  Thus, the Office contends that it would have been an obvious design choice to one having ordinary skill in the art to modify the shape curved apertures such that they are provided in an arrangement that describes a circumference of a circle since it appears that the foam layer would perform equally as well with slits having a circular shaped arrangement.
As regards claim 65, modified Sessions et al. discloses the wound treatment apparatus of claim 53, except wherein one or more of the plurality of gaps of the first and second series of apertures is from 1.5 mm to 4 mm in length.  Rather, Sessions et al. discloses spacing between the slits 1.5875 mm-25.4 mm (see the disclosure of 1/16 inch to 1 inch at col. 3, lines 50-52).  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As such, it would have been prima facie obvious to one having ordinary skill in the art to have selected a spacing (gap) between the slits of modified Sessions et al. to have a value with Applicant’s claimed range in order to provide maximum flexibility and structural integrity within the foam layer.
As regards claim 66, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein the plurality of gaps of the first series of apertures separates each aperture from adjacent apertures in the first series of apertures, and the plurality of gaps of the second series of apertures separates each aperture from adjacent apertures in the second series of apertures (see the figure in Sessions et al. and Fig. 4c in Raidel et al.).
As regards claim 67, modified Sessions et al. discloses the wound treatment apparatus of Claim 53, wherein the perforated foam layer is configured to transfer contractile forces to a wound site to promote wound closure (due to the extensibility and flexibility of the foam material, the foam layer of modified Sessions is fully configured to transfer contractile forces to a wound site to promote wound closure).
As regards claim 68, modified Sessions et al. discloses a wound dressing comprising the perforated foam layer of claim 53.  Sessions et al. fails to teach the wound dressing comprises a perforated contact layer and a cover layer.  Raidel et al. teaches it is known to provide a wound dressing with a contact layer having perforations (top layer 12 with perforations 14 is provided to a relatively dry surface next the skin, see para. [0041]) and a cover layer (liquid impermeable backing layer 30 which prevents body fluids from passing through, see para. [0046]).
In view of Raidel et al., when using the modified foam of Sessions et al. as a wound covering, it would have been obvious to one having ordinary skill in the art to have modified added both a perforated contact layer to provide a relatively dry surface next the skin, and a cover layer, such as a liquid impermeable layer to prevent the passing of body fluids from the dressing. 
As regards claim 69, Sessions et al. Sessions et al. discloses wound packing material that substantially discloses Applicants’ presently claimed invention.  More specifically, Sessions et al. discloses a perforated foam layer (see the figure and the abstract which discloses the material is a foam) capable of use in a negative pressure wound therapy dressing, comprising: a foam body (1); and a first series of slits (4a,4b) extending all the way through the foam body (see col. 3, lines 22-23), wherein: the first series of slits comprises a plurality of slits arranged in an end to end pattern (see the figure); the first series of slits has a plurality of gaps between each of the plurality of slits where the material is left uncut (see the figure); and each of the plurality of slits of the first series of slits forms an aperture in the foam body (as shown in the figure); a second series of slits (5a,5b) extending all the way through the foam body (see col. 3, lines 22-23) wherein: the second series of slits comprises a plurality of slits arranged in an end to end pattern (see the figure); the second series of slits has a plurality of gaps between each of the plurality of slits where the material is left uncut (see the figure); each of the plurality of slits of the second series of slits forms an aperture in the foam body (as shown in the figure).
Sessions et al. fails to disclose the plurality of slits are curved and that the plurality of curved slits of the second series of slits are offset from the plurality of curved slits of the first series of slits so that each of the curved slits of the second series of slits is staggered relative to each of the curved slits of the first series of slits and so that each of the gaps of the second series of slits is staggered relative to each of the gaps of the first series of slits, the plurality of curved slits of the first series of slits are arranged along a first curved path and the plurality of curved slits of the second series of slits are arranged along a second curved path.
Raidel et al. discloses extensible absorbent core and absorbent articles (title). While the Raidel et al. discloses the invention with reference to sanitary napkins, it is applicable to other absorbent articles such as personal care products, which include bandages and wound dressings (see paras. 0037 and 0040).  Raidel et al. discloses a wound dressing apparatus (constituted by the disclosed sanitary napkin which are often used as dressings after an episiotomy with vaginal delivery of an infant), comprising: an absorbent layer (absorbent core 16), the absorbent layer comprising a plurality of a first series slits and second series of slits (18) arranged in a pattern (20) in order to increase flexibility and extensibility (see para. [0074]). As can be seen from Fig. 4c, the plurality of slits may be curved.
Since both Sessions et al. and Raidel et al., provide slits to increase the flexibility of the absorbent material, it would have been obvious to one having ordinary skill in the art to substitute the shape of the slits of Sessions et al. for curved slits, as taught by Raidel et al., as an obvious design choice, which will still allow the device of Sessions et al. to function as intended.
Raidel et al. in Fig. 4c, further teaches the plurality of curved slits of the second series of slits are offset from the plurality of curved slits of the first series of slits so that each of the curved slits of the second series of slits is staggered relative to each of the curved slits of the first series of slits and so that each of the gaps of the second series of slits is staggered relative to each of the gaps of the first series of slits. for the inherent purpose of further increasing flexibility.  As such, in view of Raidel et al., it would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified Sessions et al. such that the plurality of curved slits of the second series of slits are offset from the plurality of curved slits of the first series of slits so that each of the curved slits of the second series of slits is staggered relative to each of the curved slits of the first series of slits and so that each of the gaps of the second series of slits is staggered relative to each of the gaps of the first series of slits in order to further increase flexibility. 
As to the plurality of curved slit of the first series of slits along a first curved path and the plurality of curved slits of the second series of slits  are arranged along a second curved path, it must be noted that bending the foam of Sessions et al. in a manner similar to Applicants’ Fig. 12 will result the plurality of curved slits of the first series of slits along a first curved path and the plurality of curved slits of the second series of slits  are arranged along a second curved path, and it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to bend the perforated foam in order to fit in a curved wound which will result the plurality of curved slits of the first series of slits along a first curved path and the plurality of curved slits of the second series of slits  are arranged along a second curved path.
As regards claim 71, Sessions et al. discloses wound packing material that substantially discloses Applicants’ presently claimed invention.  More specifically, Sessions et al. discloses a perforated foam layer for use in a wound dressing (note the disclosure of wound dressing 1 at col. 2, lines 49-50), comprising: a foam body (having upper and lower surfaces 2,3); and a first series of apertures (4a,4b) extending through the foam body; a second series of apertures (5a,5b) extending through the foam body (see col. 3, lines 22-23; wherein: the first series of apertures comprises a plurality of spaced-apart apertures; the first series of curved apertures has a plurality of gaps between each of the plurality of spaced-apart apertures where the material is left uncut (see the figure); the second series of apertures comprises a plurality of spaced-apart apertures; and the second series of apertures has a plurality of gaps between each of the plurality of spaced-apart curved apertures where the material is left uncut (see the figure).
Sessions et al. fails to disclose the apertures are curved and wherein the first series of curved apertures are arranged along a first curved path and the second series of curved apertures of the second series of slits are arranged along a second curved path.
Raidel et al. discloses extensible absorbent core and absorbent articles (title). While the Raidel et al. discloses the invention with reference to sanitary napkins, it is applicable to other absorbent articles such as personal care products, which include bandages and wound dressings (see paras. 0037 and 0040).  Raidel et al. discloses a wound dressing apparatus (constituted by the disclosed sanitary napkin which are often used as dressings after an episiotomy with vaginal delivery of an infant), comprising: an absorbent layer (absorbent core 16), the absorbent layer comprising a plurality of a first series slits and second series of slits (18) arranged in a pattern (20) in order to increase flexibility and extensibility (see para. [0074]). As can be seen from Fig. 4c, the plurality of slits may be curved.
Since both Sessions et al. and Raidel et al., provide slits to increase the flexibility of the absorbent material, it would have been obvious to one having ordinary skill in the art to substitute the shape of the slits of Sessions et al. for curved slits, as taught by Raidel et al., as an obvious design choice, which will still allow the device of Sessions et al. to function as intended.
As to the first series of curved apertures are arranged along a first curved path and the second series of curved apertures of the second series of slits are arranged along a second curved path, it must be noted that bending the foam of Sessions et al. in a manner similar to Applicants’ Fig. 12 will result in the first series of curved apertures are arranged along a first curved path and the second series of curved apertures of the second series of slits are arranged along a second curved path, and it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to bend the perforated foam in order to fit in a curved wound which will result in the first series of curved apertures are arranged along a first curved path and the second series of curved apertures of the second series of slits are arranged along a second curved path
As regards claim 72, modified Sessions et al. discloses the perforated foam layer of claim 71, except wherein the plurality of spaced-apart curved apertures of the second series of curved apertures are staggered relative to the plurality of spaced-apart curved apertures of the first series of curved apertures. However, Raidel et al. in Fig. 4c, further teaches that first and second series of curved slits are staggered for the inherent purpose of further increasing flexibility.  As such, in view of Raidel et al., it would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have staggered the first and second series of curved slits in order to further increase flexibility. 
As regards claim 75, modified Sessions et al. discloses the wound treatment apparatus of claim 69, except that it further comprises a third series of slits extending all the way through the foam body, wherein: the third series of slits comprises a plurality of curved slits arranged in an end to end pattern; the third series of slit has a plurality of gaps between each of the plurality of curved slits where the material is left uncut; each of the plurality of curved slits of the third series of slits forms a slit in the foam body; and the plurality of curved slits of the third series of slits are offset from the plurality of curved slits of the second series of slits so that each of the curved slits of the third series of slits is staggered relative to each of the curved slits of the second series of slits and so that each of the gaps of the third series of gaps is staggered relative to each of the gaps of the second series of slits.
However, as can be seen from Fig. 4c of Raidel et al., Raidel et al. teaches it is known to provide an absorbent body with a third series of slits extending all the way through the foam body, wherein: the third series of slits comprises a plurality of curved slits arranged in an end to end pattern; the third series of slits has a plurality of gaps between each of the plurality of curved slits where the material is left uncut; each of the plurality of curved slits of the third series of slits forms a slit in the foam body; and the plurality of curved slits of the third series of slits are offset from the plurality of curved slits of the second series of slits so that each of the curved slits of the third series of slits is staggered relative to each of the curved slits of the second series of slits and so that each of the gaps of the third series of slits is staggered relative to each of the gaps of the second series of slits for the inherent purpose of further increasing flexibility of the foam layer.
In view of Raidel et al., it would have been further obvious to one having ordinary skill in the art to have provided modified Sessions et al. with a third series of slits extending all the way through the foam body, wherein: the third series of slits comprises a plurality of curved slits arranged in an end to end pattern; the third series of slits has a plurality of gaps between each of the plurality of curved slits where the material is left uncut; each of the plurality of curved slits of the third series of slits forms a slit in the foam body; and the plurality of curved slit of the third series of slits are offset from the plurality of curved slits of the second series of slits so that each of the curved slits of the third series of slits is staggered relative to each of the curved slits of the second series of slits and so that each of the gaps of the third series of slits is staggered relative to each of the gaps of the second series of slits in order to further increase the flexibility of the foam layer.
As regards claim 76, modified Sessions et al. discloses the wound treatment apparatus of claim 71, except that it further comprises a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures.
However, as can be seen from Fig. 4c of Raidel et al., Raidel et al. teaches it is known to provide an absorbent body with a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures for the inherent purpose of further increasing flexibility of the foam layer.
In view of Raidel et al., it would have been further obvious to one having ordinary skill in the art to have provided modified Sessions et al. with a third series of apertures extending all the way through the foam body, wherein: the third series of apertures comprises a plurality of curved apertures arranged in an end to end pattern; the third series of apertures has a plurality of gaps between each of the plurality of curved apertures where the material is left uncut; each of the plurality of curved apertures of the third series of apertures forms an aperture in the foam body; and the plurality of curved apertures of the third series of apertures are offset from the plurality of curved apertures of the second series of apertures so that each of the curved apertures of the third series of apertures is staggered relative to each of the curved apertures of the second series of apertures and so that each of the gaps of the third series of apertures is staggered relative to each of the gaps of the second series of apertures in order to further increase the flexibility of the foam layer.

Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sessions et al. in view of Raidel et al. as applied to claim 53, and in further view of U.S. Patent Application Publication No. 2010/0198127 (“Addison”).
As regards claim 60, modified Sessions et al. discloses the wound treatment apparatus of claim 53, wherein the foam body has a thickness 1/16 to ½ inch (see col. 3, lines 3-6).  Modified Sessions et al. fails to disclose the foam body has a thickness of from 15 mm to 40 mm.
Addison, in an analogous apparatus for use with wounds, teaches it is known to provide a foam layer (1) having a thickness from 1 to 20 mm (see para. [0013]). In view of Addison, it would have been obvious to one having ordinary skill in the art to have increased the thickness of the foam body of modified Sessions et al. such that it has a thickness of 20 mm, which is within Applicants’ claimed range, for use with deep wounds for rapid uptake of wound exudate.

Claim 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sessions et al. in view of Raidel et al. as applied to claim 69, and in further view of U.S. Patent No. 7,534,927 (“Lockwood et al.”).
As regards claim 70, modified Sessions disclose a wound dressing for use in a negative pressure wound therapy apparatus (the dressing of modified Sessions et al. is fully capable of use in a negative pressure wound therapy apparatus), comprising: the perforated foam layer of claim 69.  Sessions et al. fails to teach a perforated contact layer, a cover layer, and a tube configured to supply a source of negative pressure to a space beneath the wound dressing.  However, Lockwood et al. teaches it is known to provide wound dressing for use in a negative pressure therapy apparatus with foam layer (30), a perforated wound contact layer (19 has an aperture for vacuum tube 34) in order prevent the foam layer from adhering to the wound and a cover layer (40) to provide a sealed environment below the film and around a wound (16) in which negative pressure can be maintained a provided by vacuum source 12 (see col. 7, lines 7-10).
When used as a wound cover, it would have been obvious, in view of Lockwood et al., to have provided the modified Sessions et al. foam layer with perforated cover for its lower surface in order to prevent the foam layer from adhering to the wound, to have provided a cover layer to provide a sealed environment below the cover layer and a tube to provide negative pressure to the wound in order to promote healing of large wounds by promoting blood flow and removal of exudate (see col. 2, lines 41-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that U.S. Patent No. 5,264,218 to Rogozinski discloses a polymeric foam comprising a plurality of curved cuts (201, 202, 203).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786